Citation Nr: 1534618	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  13-19 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for bilateral pes planus.  

3.  Entitlement to service connection for a left foot disability (other than pes planus).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to September 1979.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2010 and November 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  These matters have been previously remanded by the Board in April 2015.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in April 2015.  A transcript of that hearing is of record.  The VLJ held the record open for sixty days to allow for the submission of additional evidence.  

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  On the record, during his April 16, 2015 hearing, the Veteran withdrew his appeal for entitlement to service connection for a left foot disorder.  

2.  Pes planus was demonstrated on examination for entrance to service, and the most probative evidence of record fails to demonstrate that it is at least as likely as not that the Veteran's preexisting pes planus underwent a permanent increase in severity beyond its natural progression as a result of military service.  




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to service connection for a left foot disorder by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2015).

2.  Preexisting pes planus was not aggravated by active service.  38 U.S.C.A. 
§§ 1111, 1131, 1153, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew his appeal as to service connection for a left foot disorder on the record at his April 2015 hearing.  Hence, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the matter and it is dismissed.

VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.   

A July 2012 VA letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of a disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson at 1333-34 (Fed. Cir. 2006). 

The Veteran's service treatment records, private treatment records, and VA treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  An April 2015 lay statement from the Veteran's sister indicated that the Veteran had sought treatment from a specialist for his pes planus in the 1980s, but in his hearing testimony the Veteran was unable to identify this specialist.  The Board concludes that VA has discharged its duty to assist in obtaining private treatment records.  Wood v. Derwinski, 1 Vet. App. 190 (1991) (the duty to assist is not a one-way street).  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).  

A VA examination was conducted in August 2012.  The record does not reflect that the examination was inadequate for purposes of determining entitlement to service connection.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner's discussion of the Veteran's disability and his medical history  indicates that her evaluation was fully informed.  D'Aries v Peake
22 Vet. App. 97, 105 (2008).  She conducted a physical examination of the Veteran, and provided an opinion supported by a clear rationale.  
  
In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran was assisted at the hearing by an accredited representative from The American Legion.  The representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability is related to his complaints during service, and in so doing noted the elements of the claim that were lacking to substantiate the claim of service connection.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  They also asked questions to draw out the current state of the Veteran's disability.  The VLJ solicited information from the Veteran as to the existence of any potential outstanding evidence to substantiate the claim, and offered to hold the record open to obtain any such additional evidence.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

Law and Regulations

 Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303. 

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection on a direct-incurrence basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

The law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1110, 1131, 1111 (West 2002).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  

When no pre-existing condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  Wagner v. Principi, 370 F. 3d 1089   (Fed. Cir. 2004).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the "pre-existing condition."  38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. 
§ 3.322.  

Conversely, if a pre-existing disorder is noted upon entry into service, the Veteran cannot bring a claim for service incurrence for that disorder, but the Veteran may bring a claim for service aggravation of that disorder.  See Wagner, 370 F. 3d at 1094-1096.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417  (Fed. Cir. 1994).  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. 
§ 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402   (1995).  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323   (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

Facts and Analysis

The Veteran's September 1976 enlistment examination noted abnormal lower extremities, with PP2 written beside the marker of abnormality.  This notation is reasonably interpreted as an indication of bilateral pes planus, and is consistent with the Veteran's report of foot trouble in his September 1976 Report of Medical History, and his hearing testimony of having "fallen arches" since childhood.  

Because pes planus was noted on the September 1976 entrance examination, the presumption of sound condition upon entrance into service does not apply in this case.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b).  The issue thus becomes whether the Veteran's pre-existing pes planus was aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  Accordingly, "a lasting worsening of the condition"--that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  

The Veteran states that he began to experience foot pain when running over long distances in service, and that he never experienced foot pain prior to service.  A January 2013 lay statement by the Veteran's sister also indicates that the Veteran had falling arches or flat feet since childhood, but that he did not suffer from foot pain while growing up.  The sister stated that after being in service for about a year, the Veteran came home on leave and complained of foot pain.  The only report of treatment for foot pain in the Veteran's service treatment records (STRs) is a November 1976 notation indicating treatment of blisters on the third toe of both of the Veteran's feet.  The Veteran's September 1979 separation examination indicated that the Veteran had normal lower extremities.  The Veteran continued to report foot trouble in his reports of medical history in April 1978 and September 1979, although he did not indicate that this trouble had worsened in severity.  

An August 2011 private treatment note indicates that the Veteran has bilateral pes planus, and discusses a correlation between pes planus and back pain, as well as the effects of running with pes planus on back pain.  This private treatment note does not discuss whether running in service aggravated the Veteran's pes planus, and is thus of limited probative value regarding service connection for pes planus.  

A March 2012 VA treatment record indicated that the Veteran had worn rigid orthotics for some time.  The notation stated that the Veteran was currently unemployed, but that when he was working he was required to stand on a concrete floor all day, and had developed pain in the arch of the foot and in the metatarsal area.  The Veteran denied any specific trouble, and stated he had flat feet since he was a child.  Upon reviewing x-rays, the treating physician found that the Veteran did not have a significant splaying of the forefoot, and that he maintained an arch on the lateral film, at least from a bony standpoint.  The physician concluded that the Veteran had what is referred to as supple flat foot, and stated that this condition can be symptomatic.  The Veteran was ultimately diagnosed with congenital bilateral pes planus, questionably symptomatic.  

A VA examination was conducted in August 2012.  The examiner diagnosed the Veteran with pes planus.  The Veteran gave a history that he could not remember having foot pain before military training, and that running in service hurt his feet.  The Veteran reported that he was not fitted with orthotics in the military.  The Veteran stated that he has had foot pain with prolonged walking and standing since service.  The examiner found that the Veteran does have pain on the use of his feet, but that he does not have pain on manipulation of the feet.  The Veteran's symptoms were noted to be relieved by arch supports.  The examiner concluded that the Veteran's pes planus, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  As rationale, the examiner stated that there was no fracture, no swelling, and no report of injury to the feet.  The examiner noted the Veteran's report of running causing painful feet, but stated that the natural progression of pes planus is some pain with weight bearing, which is what the Veteran has.  Although the examiner did not specifically discuss the Veteran's November 1976 treatment for blisters on his toes, this omission does not render the examination inadequate as the examiner accepted and discussed the Veteran's lay report of foot pain in service, which the Veteran contends is symptomatic of his aggravated pes planus.  

The record thus reflects that the Veteran's pes planus has not worsened beyond the natural progression.  Although the Veteran may sincerely believe that his pes planus was aggravated by active service, he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation as to as to pes planus as such constitutes a complex medical matter.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As such, his lay opinion does not constitute competent medical evidence.  The medical opinion of the VA examiner, which provides a rationale for the opinion proffered and is based on clinical expertise and knowledge, is more probative than the opinion of the Veteran.  The Board also notes that the examiner's opinion is not contradicted by the other medical evidence of record as the March 2012 VA treatment note states that the Veteran's pes planus was only questionably symptomatic, without any indication that the disability is more severe than might be expected due to the natural progression of the disease.  

In the absence of competent credible evidence of chronic aggravation of preexisting bilateral pes planus, service connection is not warranted.  As the preponderance of the evidence is against the Veteran's service connection claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Entitlement to service connection for a left foot disorder is dismissed.  

Entitlement to service connection bilateral pes planus is denied.  


REMAND

A November 2011 VA examination opinion and December 2011 addendum opinion found that the Veteran's lumbar spine degenerative joint disease is not caused by or the result of military service or pes planus because the Veteran was not evaluated or treated for lumbar spine condition while on active duty.  However, this examination and addendum does not discuss the Veteran's report of in-service back injury while hooking a large piece of artillery to a truck in service, or his competent lay testimony of continuity of back pain since service.  An examination is inadequate where the examiner ignores lay statements of the Veteran and relies upon a lack of evidence in the STRs to provide a negative opinion.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Upon remand, an addendum opinion should be obtained that addresses these reports, as well as the August 2011 private treatment note indicating that prolonged running in service with altered mechanics due to pes planus could have predisposed the Veteran to an earlier onset of disc degeneration or facet arthrosis.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the November 2011 examiner, or another appropriate VA clinician.  After reviewing the claims file, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back disorder is caused by or otherwise related to service.  

The clinician is to specifically discuss the Veteran's competent lay testimony of an in-service back injury when attaching a piece of artillery to a truck, and of back pain since service.  The clinician is also to discuss the argument set forth in an August 2011 private treatment note by Dr. D.B. that the Veteran's pes planus altered his normal mechanics, such that running and jogging in service for lengthy distances could have predisposed him to an earlier onset of disc degeneration or facet arthrosis.  

Any opinion offered must be supported by a clear rationale.  

2.  After completing all of the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


